Citation Nr: 1711672	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a uterine disability.

2.  Entitlement to service connection for an ovarian disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 2009 to April 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2010; a statement of the case was issued in March 2012; and a substantive appeal was received in May 2012.   

The Veteran also appealed the issues of entitlement to service connection for a lower back condition and entitlement to service connection for a mental condition to include anxiety, depression, post-traumatic stress disorder (PTSD), and adjustment disorder.  In May 2016, the RO issued a rating decision in which it granted service connection for a lower back disability and PTSD.  The grant of service connection constitutes a complete grant of the claims.  The Veteran filed a notice of disagreement with downstream element concerning the initial ratings assigned for these now service-connected disabilities in November 2016.  As the RO is current working these issues, the Board will not take limited jurisdiction over them.  Consequently, these issues are not before the Board.  

The Veteran presented testimony at a Board hearing in October 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board hearing, in November 2016, the Veteran has submitted new evidence directly to the Board.  This evidence has not been considered by the RO.  In a March 2017 correspondence, the Veteran's representative stated that the Veteran does not waive her right to have the RO consider the new evidence.  Instead, she requested that the claim be returned to the RO for review of the new evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal, to include consideration of the evidence submitted in November 2016 and any other pertinent evidence.  If the issues remain denied, then furnish the Veteran and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

